DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/5/2021 and 4/5/2021 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “A processor-readable medium including content that are configured to” in claim 9. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kempe et al (US 2011/0182529).
Claim 20:
Kempe et al (US 2011/0182529) teaches:
A method (figures 4-5 teaches flowcharts as the method) including: 
capturing a plurality of images using structured illumination microscopy (SIM) in an optical system, the plurality of captured images being images of an optical target (figure 1 teaches optical system for capturing of images using structured illumination microscopy regarding fluorescent dye as taught in abstract), the optical target including a dye (abstract teaches target as dye in abstract, 0004, 0010, 0013 with dye characteristic, where dye is view as target), the capturing of the plurality of images including exciting molecules in the dye, the dye having a mean emission wavelength, exciting molecules in the dye including emitting an excitation light toward the dye, the excitation light having a wavelength that is substantially longer than the mean emission wavelength of the dye (abstract teaches excitation of dye to triplet state to higher triplet state, where 0002 teaches consideration of wavelength is considered, wavelength range is recorded with signal-to-noise ratio, dynamic range (paragraph 0011), 0040, figure 1 and 0058 teaches plurality of wavelength, where one in the art with collected the plurality of wavelength can measure the length of wavelength to see which is longer and calculated the mean mission wavelength of the dye state due to light source); and 
observing fringes in the plurality of images, the observed fringes being at a first wavelength associated with a first color, the observed fringes being generated by a light source emitting light at a second wavelength associated with a second color (0023-0025 teaches structured illimitation images of dye outputting multi-colored/plurality of channels from the excited state of the dye molecules between 200-500nm (fringes of the images and colors)).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-19 are allowable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references.
Yi (US 20130314717) teach METHODS AND APPARATUS FOR LASER SCANNING STRUCTURED ILLUMINATION MICROSCOPY AND TOMOGRAPHY - a structured illumination microscopy system. The example system includes a laser source to generate excitation illumination directed toward a target. The example system includes a modulator to modulate the excitation illumination temporally in a controllable spatial pattern to be constructed on the target object to provide sub-diffractional resolution in a lateral direction with respect to the target. The example system includes two synchronized laser scanning mirror units in confocal arrangement, the laser scanning units to be synchronized and controlled by a computing device, a first of the scanning mirror units to receive the modulated excitation illumination and project the modulated excitation illumination on the target object and a second of the scanning mirror units to receive emission fluorescence from the target and project the emission fluorescence (abstract).
Chiang (US 20120194646) teaches Method Of Enhancing 3D Image Information Density - Confocal laser scanning microscopy (CLSM) is a valuable tool for obtaining high resolution images and 3D reconstructions by using a spatial pinhole to eliminate out-of-focus light or flare. This technology permits one to obtain images of various Z-axis planes (Z-stacks) of the sample. The detected light from an illuminated volume element within the specimen represents one pixel in the resulting image. As the laser scans over the plane of interest, where the beam is scanned across the sample in the horizontal plane by using one or more (servo-controlled) oscillating mirrors, the whole image is obtained pixel by pixel and line by line. Information can be collected from different focal planes by raising or lowering the microscope stage. Then the computer can calculate and generate a three-dimensional volume data of the specimen by assembling a stack of these two-dimensional images from successive focal planes (0002).
Budach (US 20020135780) teach Sensor Platform, Apparatus Incorporating The Platform, And Process Using The Platform - receiving a plurality of image sets, each image set of the plurality of image sets including images captured using structured illumination microscopy in an optical system at a distance from a subject that differs from the distance from the subject at which images are captured in the other image sets of the plurality of image sets, each image of the plurality of image sets having an associated channel and an associated grating angle.
Ikuta (US 20060007433) teach Defect Repair Device And Defect Repair Method - inspection unit is configured to find a size of a protruding defect on a front surface of a multi-layer film having a rear surface opposite to the front surface. The calculation unit is configured to calculate a repair energy so as to repair the protruding defect, based on the size of the protruding defect found by the defect inspection unit. The energy controller is configured to control the energy supplier to supply the repair energy calculated by the calculation unit to a portion in the multi-layer film from the rear surface of the multi-layer film so as to cause a decrease in a volume of the portion and retract the protruding defect into the multi-layer film (0007).
The cited prior art above does not teach the independent claims 1, 9 and 10, alone or in combination.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656